Name: Council Directive 81/561/EEC of 13 July 1981 amending Directives 66/402/EEC and 66/403/EEC on, respectively, the marketing of cereal seed and of seed potatoes
 Type: Directive
 Subject Matter: nan
 Date Published: 1981-07-23

 Avis juridique important|31981L0561Council Directive 81/561/EEC of 13 July 1981 amending Directives 66/402/EEC and 66/403/EEC on, respectively, the marketing of cereal seed and of seed potatoes Official Journal L 203 , 23/07/1981 P. 0052 - 0052 Spanish special edition: Chapter 03 Volume 22 P. 0203 Portuguese special edition Chapter 03 Volume 22 P. 0203 ****( 1 ) OJ NO C 61 , 20 . 3 . 1981 , P . 4 . ( 2 ) OJ NO C 144 , 15 . 6 . 1981 , P . 116 . ( 3 ) OJ NO 125 , 11 . 7 . 1966 , P . 2309/66 . ( 4 ) OJ NO L 67 , 12 . 3 . 1981 , P . 36 . ( 5 ) OJ NO 125 , 11 . 7 . 1966 , P . 2320/66 . ( 6 ) OJ NO L 18 , 24 . 1 . 1980 , P . 29 . ( 7 ) OJ NO L 26 , 31 . 1 . 1977 , P . 20 . ( 8 ) OJ NO L 14 , 16 . 1 . 1981 , P . 23 . COUNCIL DIRECTIVE OF 13 JULY 1981 AMENDING DIRECTIVES 66/402/EEC AND 66/403/EEC ON , RESPECTIVELY , THE MARKETING OF CEREAL SEED AND OF SEED POTATOES ( 81/561/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY AND IN PARTICULAR ARTICLES 43 AND 100 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ( 1 ), HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ), WHEREAS DIRECTIVE 66/402/EEC ( 3 ), AS LAST AMENDED BY DIRECTIVE 81/126/EEC ( 4 ), ALLOWS SEEDS WHICH HAVE NOT BEEN THE SUBJECT OF AN OFFICIAL FIELD INSPECTION TO BE CERTIFIED OFFICIALLY UNDER CERTAIN CONDITIONS UNTIL 31 DECEMBER 1980 ; WHEREAS AN ADDITIONAL PERIOD SHOULD BE GRANTED IN ORDER THAT THE NECESSARY EXPERIENCE FOR A MORE GENERAL AND DEFINITIVE SOLUTION MAY BE ACQUIRED ; WHEREAS DIRECTIVE 66/403/EEC ( 5 ), AS LAST AMENDED BY DIRECTIVE 80/52/EEC ( 6 ), PROVIDES THAT , IN PRINCIPLE , AS FROM 1 JULY 1975 , MEMBER STATES MAY NO LONGER ESTABLISH UNDER THEIR OWN RESPONSIBILITY THE EQUIVALENCE OF INSPECTIONS AND CHECKS CARRIED OUT IN THIRD COUNTRIES ; WHEREAS , HOWEVER , MEMBER STATES HAVE BEEN AUTHORIZED TO EXTEND THE VALIDITY OF DECISIONS ON EQUIVALENCE ALREADY TAKEN BY THEM SINCE THE DISCUSSIONS INTENDED TO ENABLE SUCH EQUIVALENCE TO BE ESTABLISHED AT COMMUNITY LEVEL HAVE NOT YET BEEN COMPLETED ; WHEREAS , IN PRACTICE , SUCH EXTENSION HAS BEEN APPLIED IN THE CASE OF CANADA ONLY ; WHEREAS RECOURSE TO SUCH EXTENSION IS SUBJECT TO THE COMMUNITY RULES ON PLANT HEALTH ; WHEREAS , IN VIEW OF THOSE RULES AND BEARING IN MIND THE PRESENT SITUATION , TO EXTEND THE PERIOD OF VALIDITY OF SUCH DECISIONS TAKEN BY THE MEMBER STATES HAS NO EFFECT FOR THE COMMUNITY OF NINE ; WHEREAS , HOWEVER , IN THE CASE OF GREECE , THIS NEW MEMBER STATE MUST BRING INTO FORCE THE LAWS , REGULATIONS AND ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH THE PROVISIONS OF THE COMMON RULES ON PLANT HEALTH ONLY WITH EFFECT FROM 1 JANUARY 1983 ; WHEREAS GREECE HAD ESTABLISHED , UNDER ITS OWN RESPONSIBILITY , THE POSSIBILITY OF SEED POTATOES PRODUCED IN CANADA BEING INTRODUCED INTO ITS TERRITORY ; WHEREAS THE PERIOD OF VALIDITY OF SUCH MEASURES SHOULD THEREFORE BE EXTENDED IN ORDER TO ENABLE GREECE TO MAKE USE OF THE ABOVEMENTIONED PERIOD IN RESPECT OF THE SEED POTATOES IN QUESTION ; WHEREAS , MOREOVER , THIS POSSIBILITY SHOULD NOT BE EXCLUDED FOR OTHER MEMBER STATES CONCERNED SHOULD IT BE ESTABLISHED AT COMMUNITY LEVEL THAT THE PLANT HEALTH CONDITIONS ARE UNITED ; WHEREAS THE ABOVEMENTIONED DIRECTIVES SHOULD THEREFORE BE AMENDED , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 IN ARTICLE 2 ( 2 ) ( D ) OF DIRECTIVE 66/402/EEC , ' 31 DECEMBER 1980 ' SHALL BE REPLACED BY ' 31 DECEMBER 1982 ' . ARTICLE 2 IN ARTICLE 15 ( 2 ) ( A ) OF DIRECTIVE 66/403/EEC , ' 31 MARCH 1980 ' SHALL BE REPLACED BY ' 31 DECEMBER 1982 ' WITHOUT PREJUDICE TO COUNCIL DIRECTIVE 77/93/EEC OF 21 DECEMBER 1976 ON PROTECTIVE MEASURES AGAINST THE INTRODUCTION INTO THE MEMBER STATES OF ORGANISMS HARMFUL TO PLANT OR PLANT PRODUCTS ( 7 ), AS LAST AMENDED BY DIRECTIVE 81/7/EEC ( 8 ). ARTICLE 3 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 13 JULY 1981 . FOR THE COUNCIL THE PRESIDENT LORD CARRINGTON